Citation Nr: 0336236	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-21 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus and 
its complications due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issue 
on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran contends that service connection is warranted for 
diabetes mellitus because it developed as a result of his 
exposure to hebrides while serving in Okinawa.  The record 
reflects that the RO has not undertaken all indicated 
development to verify the veteran's alleged exposure to 
herbicides, nor has it afforded the veteran a VA examination 
to determine the etiology of his diabetes mellitus.  

In light of these circumstances, the Board has concluded that 
further RO actions are required to comply with VA's duty to 
assist the veteran in the development of the facts pertinent 
to this claim.  Accordingly, this case is REMANDED to the RO 
via the Appeals Management Center, in Washington, D.C., for 
the following actions:

1.  The RO should request the veteran to 
provides as much information as possible 
concerning the circumstances of his 
alleged exposure to herbicides while 
serving in Okinawa.  

2.  When the requested information is 
received, the RO should contact the 
appropriate contact point in the 
Compensation and Pension Service and 
request any available information 
relevant to the extent of any exposure of 
the veteran to herbicides while serving 
in Okinawa.  

3.  The RO should also undertake any 
other indicated development to verify the 
veteran's alleged herbicide exposure, to 
include contacting the U. S. Center for 
Research of Unit Records, if indicated.  

4.  The RO should also undertake 
appropriate development to obtain any 
outstanding medical records that might be 
supportive of the veteran's claim, to 
include any VA outpatient records for the 
period since September 2002.

5.  Then, unless the preponderance of the 
evidence establishes that the veteran was 
not exposed to herbicides in service, the 
RO should arrange for the claims folder 
to be reviewed by a physician with 
appropriate expertise to determine the 
etiology of the veteran's diabetes 
mellitus.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's diabetes 
mellitus is etiologically related to his 
exposure to herbicides during service.  
The supporting rationale for the opinion 
must also be provided.

6.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by VA but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




